DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,408,983 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-13, 15-18, and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or render obvious a method of manufacturing a wire grid polarizer including the step of applying a hydrophobic chemical as a conformal coating on the wires and on the bottom protection layer in the channels as to the context of claim 1.
The prior art fails to teach or render obvious a method of manufacturing a wire grid polarizer including the step of applying a hydrophobic chemical as a conformal coating on top of the wires, the hydrophobic chemical including Si(R-1)i(R3)j, where i is 1 or 2, j is 1, 2, or 3, i+j=4, each R1 independently is a hydrophobic group including 3(CF2)3(CH2)m, m≥1 and ≤10, and each R3 independently is any chemical element or group as to the context of claim 16.
The prior art fails to teach or render obvious a method of manufacturing a wire grid polarizer including the step of applying a hydrophobic chemical as a conformal coating on top of the wires, the hydrophobic chemical including Si(R-1)i(R3)j, where i is 1 or 2, j is 1, 2, or 3, i+j=4, each R1 independently is a hydrophobic group including CF3(CF2)n(CH2)m, n≥1 and ≤8, m≥1 and ≤10, and each R3 independently is any chemical element or group as to the context of claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713